DETAILED ACTION
This Office Action is in response to the application 16/959,136 filed on September 29th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Preliminary Amendment filed on 06/29/2020 has been entered and considered. In the instant Amendment, claim 7 has been amended; and claims 7, 14 & 20 are independent; and claims 1-6, 12 & 31 were canceled. Claims 7-11 & 13-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/29/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9, 13-17, 20-23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson JR. et al. (Wilson), U.S. Pub. Number 2016/0292680.
Regarding claim 7; Wilson discloses a method of managing a digital asset (par. 0034; a digital asset settlement platform.), the digital asset having a private key and a corresponding public key (par. 0035; private keys and their corresponding public keys.), the method comprising:
identifying a first payload, the first payload including: the public key of the digital asset or a corresponding public address for the public key of the digital asset (par. 0037; owner O’s digital signature based on private key and transaction’s output combined with the public key.);
identifying a second payload, the second payload including: a public key of an authorized custodian of the digital asset or a corresponding public address for the public key of the authorized custodian of the digital asset; and/ or a custodian identifier, the custodian identifier being a unique identifier for use in identifying the authorized custodian of the digital asset (pars. 0039 & 0063; the cryptographic hash of a combination of the transaction’s output and public key of the next owner is appended to the end of the chain of ownership; enforce of its users while allowing the users to be the custodians of their digital assets.);
(pars. 0041 & 0062; proof is to utilize a timestamp server; the timestamp server implements a process that takes a cryptographic hash of the combination of a previous hash including one or more transactions; a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded on a public, semi-public or private distributed ledger network.);
performing a proof of management setup process for the custodian of the digital asset, the proof of management setup process including:
generating a proof of management hash, the proof of management hash generated by hashing at least one or more of the following: the first payload; the second payload; the proof of ownership hash; and/ or the signed proof of ownership hash (par. 0099; generates a hash of tx2, creates and sends txid(tx2) to the digital asset intermediary electronic settlement platform server.); and 
signing, by the authorized custodian of the digital asset, the proof of management hash to arrive at a signed proof of management hash (par. 0100; generate and sign a redeem transaction (tx2.R) that will become valid in the future time period and the digital asset intermediary electronic settlement platform server sends tx2.R to the seller multi-signature application.);
performing a proof of authority setup process, the proof of authority setup process including: generating a proof of authority hash, the proof of authority hash generated by hashing at least the signed proof of management hash (par. 0104; generate and sign tow redeem transactions that will become valid in the future time frame and the digital asset intermediary electronic settlement platform server sends tx2.R to the seller multi-signature wallet.); and
signing, by an owner of the digital asset, the proof of authority hash to arrive at a signed proof of authority hash (par. 0105; the digital asset intermediary electronic settlement platform server creates and authorizes tx2, in which the input is utxol and the outputs are utxo2.1 and utxo2.2; both utxo2.1 and utxo2.2 destinations are to an address owned by the seller in the seller multi-signature application; the seller multi-signature application authorizes tx2; the seller multi-signature application generates hash of tx2, creating and sending txid(tx2) to the digital asset intermediary electronic settlement platform server.).
Regarding claim 8; Wilson discloses the method of claim 7, wherein one or more of the following apply: the proof of ownership hash is a hash generated by hashing at least the first payload; the signed proof of ownership hash is obtained by signing, using the private key of the digital asset, the proof of ownership hash; and/ or the first payload includes an owner identifier, the owner identifier being a unique identifier for use in identifying an owner of the digital asset (pars. 0104 & 0114; the seller multi-signature application creates a hash of tx4, creating and sending txid(tx4) to the digital asset intermediary electronic settlement platform server.).
Regarding claim 9; Wilson discloses the method of claim 8, wherein one or more of the following apply: the owner identifier includes a legal entity identifier (LEI); and/ or the owner identifier includes a legal name of the owner of the digital asset (par. 0088; the members tab includes the member’s names, conventional currency balances, conventional currency credits, buy trades, and sell trades.)
Regarding claim 13; Wilson discloses the method of claim 7, further comprising: performing a proof of authority setup process, the proof of authority setup process including: generating a proof of authority hash, the proof of authority hash generated by hashing one of the following: at least the first payload and the second payload; at least the proof of management hash; or at least the signed proof of management hash; and signing, by an owner of the digital asset, the proof of authority hash to arrive at a signed proof of authority hash (par. 0044; determining when a particular digital asset has been used is necessary to prevent double usage or double-spending in an environment with no central authority.).
Regarding claim 14; Claim 14 is directed to a method which has similar scope as claim 7. Therefore, claim 14 remains un-patentable for the same reasons.
Regarding claim 15; Claim 15 is directed to the method of claim 14 which has similar scope as claim 8. Therefore, claim 15 remains un-patentable for the same reasons.
Regarding claim 16; Claim 16 is directed to the method of claim 15 which has similar scope as claim 9. Therefore, claim 16 remains un-patentable for the same reasons.
Regarding claim 17; Claim 17 is directed to the method of claim 14 which has similar scope as claim 13. Therefore, claim 17 remains un-patentable for the same reasons.
Regarding claim 20; Claim 20 is directed to a method which has similar scope as claim 7. Therefore, claim 20 remains un-patentable for the same reasons.
Regarding claim 21; Claim 14 is directed to a method of claim 20 which has similar scope as claim 8. Therefore, claim 21 remains un-patentable for the same reasons.
Regarding claim 22
Regarding claim 23; Claim 23 is directed to a method of claim 22 which has similar scope as claim 13. Therefore, claim 23 remains un-patentable for the same reasons.
Regarding claim 30; Claim 30 is directed to a method of claim 20 which has similar scope as claim 13. Therefore, claim 30 remains un-patentable for the same reasons.

Allowable Subject Matter
Claims 10-11, 18-19 or 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KHOI V LE/
Primary Examiner, Art Unit 2436